 



Exhibit 10.1
EXECUTION COPY
     AMENDMENT NO. 2 dated as of September 13, 2006 (this “Amendment”), to the
Amended and Restated Credit Agreement dated as of February 20, 2004 (as amended
by Amendment No. 1 dated as of April 6, 2005, the “Credit Agreement”), among
BUFFETS, INC., a Minnesota corporation (the “Borrower”), BUFFETS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the Lenders from time to time party thereto
and CREDIT SUISSE (formerly known as Credit Suisse First Boston), as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”).
          A. Pursuant to the Credit Agreement, the Lenders have extended credit
to the Borrower.
          B. The Borrower and Holdings have requested certain amendments to the
Credit Agreement as set forth herein.
          C. Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement.
          Accordingly, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereto agree as follows:
          SECTION 1. Amendments. (a) The table appearing in Section 6.11
(Interest Coverage Ratio) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

          Period   Ratio  
Restatement date through December 15, 2004
    2.25 to 1.00  
December 16, 2004 through June 28, 2006
    2.15 to 1.00  
June 29, 2006 through December 13, 2006
    2.00 to 1.00  
December 14, 2006 through June 27, 2007
    2.15 to 1.00  
June 28, 2007 through April 2, 2008
    3.00 to 1.00  
Thereafter
    3.25 to 1.00  

     (b) The table appearing in Section 6.13 (Maximum Leverage Ratio) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

          Period   Ratio  
Restatement date through June 30, 2004
    4.75 to 1.00  
July 1, 2004 through December 15, 2004
    4.50 to 1.00  
December 16, 2004 through April 5, 2006
    4.25 to 1.00  
April 6, 2006 through June 28, 2006
    4.00 to 1.00  
June 29, 2006 through September 20, 2006
    4.45 to 1.00  
September 21, 2006 through December 13, 2006
    4.20 to 1.00  
December 14, 2006 through April 4, 2007
    3.85 to 1.00  
April 5, 2007 through June 27, 2007
    3.75 to 1.00  
June 28, 2007 through April 2, 2008
    3.00 to 1.00  
Thereafter
    2.50 to 1.00  

 



--------------------------------------------------------------------------------



 



          SECTION 2. Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of Holdings and the Borrower
represents and warrants to each of the Lenders, the Administrative Agent and the
Collateral Agent that, after giving effect to this Amendment, (a) the
representations and warranties set forth in Article III of the Credit Agreement
are true and correct in all material respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, and (b) no Default or Event of Default has occurred and is
continuing.
          SECTION 3. Effectiveness. This Amendment shall become effective as of
the date set forth above on the date ( the “Amendment Effective Date”) that
     (a) the Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
Holdings, the Borrower, the Subsidiary Guarantors and the Required Lenders; and
     (b) the Administrative Agent shall have received, for the account of each
Lender that executes and delivers a copy of this Amendment to the Administrative
Agent (or its counsel) at or prior to 12:00 noon, New York City time, on
September 13, 2006 (the “Signing Date”), an amendment fee (the “Amendment Fee”)
in an amount equal to 0.10% of the sum of such Lender’s Revolving Credit
Commitment, UF L/C Commitment and PF L/C Commitment (in each case, whether used
or unused) and the principal amount of such Lender’s outstanding Term Loans, in
each case as of the Signing Date.
          SECTION 4. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement, as modified hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
          SECTION 5. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of

2



--------------------------------------------------------------------------------



 



which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.
          SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
          SECTION 8. Expenses. The Borrower agrees to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses in connection
with this Amendment, including the fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.
          SECTION 9. Reaffirmation. Each of the Guarantors hereby acknowledges
receipt and notice of, and consents to the terms of, this Amendment, and affirms
and confirms its guarantee of the Obligations and, if applicable, the pledge of
and/or grant of a security interest in its assets as Collateral to secure the
Obligations, all as provided in the Security Documents as originally executed,
and acknowledges and agrees that such guarantee, pledge and/or grant of security
interest continue in full force and effect in respect of, and to secure, the
Obligations under the Credit Agreement, as amended hereby, and the other Loan
Documents.
[Remainder of this page intentionally left blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Amendment to be executed and delivered by its duly authorized officer as of the
date first set forth above.

              BUFFETS, INC.
      By:   /s/   A. Keith Wall               Name:   A. Keith Wall       
Title:   Executive Vice President and Chief Financial Officer     

              BUFFETS HOLDINGS, INC.
      By:   /s/   A. Keith Wall               Name:   A. Keith Wall       
Title:   Executive Vice President and Chief Financial Officer     

              EACH SUBSIDIARY GUARANTOR LISTED ON SCHEDULE I HERETO,
      By:   /s/   A. Keith Wall               Name:   A. Keith Wall       
Title:   Executive Vice President and Chief Financial Officer     

              CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit
Suisse First Boston), individually and as Administrative Agent and as Collateral
Agent,       By:   /s/   Robert Hetu               Name:   Robert Hetu       
Title:   Managing Director     

                  By:   /s/   Denise L. Alvarez               Name:   Denise L.
Alvarez        Title:   Associate   

 



--------------------------------------------------------------------------------



 



              SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF SEPTEMBER 13, 2006,
TO THE BUFFETS, INC. AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 20, 2004, AS AMENDED BY AMENDMENT NO. 1 DATED AS OF APRIL 6, 2005
 
        Name of Lender:       Credit Industriel et Commercial
 
        By:   /s/ Brian O’Leary      
 
  Name:   Brian O’Leary
 
  Title:   Vice-President
 
        By:   /s/ Anthony Rock      
 
  Name:   Anthony Rock
 
  Title:   Vice-President
 
        Name of Lender:       Harbour Town Funding LLC
 
        By:   /s/ Christina L. Ramseur      
 
  Name:   Christina L. Ramseur
 
  Title:   Assistant Vice President
 
        Name of Lender:       Long Lane Master Trust IV
 
        By:   /s/ Christina L. Ramseur      
 
  Name:   Christina L. Ramseur
 
  Title:   Authorized Agent
 
        Name of Lender:       PPM Shadow Creek Funding LLC
 
        By:   /s/ Christina L. Ramseur      
 
  Name:   Christina L. Ramseur
 
  Title:   Assistant Vice President
 
        Name of Lender:       Clydesdale CLO 2003, Ltd.
 
        By:   /s/ Richard W. Stewart      
 
  Name:   Richard W. Stewart
 
  Title:   Managing Director
 
        Name of Lender:       Nomura Bond and Loan
 
        By:   /s/ Richard W. Stewart      
 
  Name:   Richard W. Stewart
 
  Title:   Managing Director

 



--------------------------------------------------------------------------------



 



          Name of Lender:       Neram Loan Trust 2005
 
        By:   /s/ Richard W. Stewart      
 
  Name:   Richard W. Stewart
 
  Title:   Managing Director
 
        Name of Lender:       Centaurus Loan Trust
 
        By:   /s/ Richard W. Stewart      
 
  Name:   Richard W. Stewart
 
  Title:   Managing Director
 
        Name of Lender:       Clydesdale Strategic CLO I, Ltd.
 
        By:   /s/ Richard W. Stewart      
 
  Name:   Richard W. Stewart
 
  Title:   Managing Director
 
        Name of Lender:       Clydesdale CLO 2004, Ltd.
 
        By:   /s/ Richard W. Stewart      
 
  Name:   Richard W. Stewart
 
  Title:   Managing Director
 
        Name of Lender:       Gulf Stream-Compass CLO 2002-1 Ltd.
 
  By:   Gulf Stream Asset Management LLC,
as Collateral Manager By:   /s/ Barry K. Love      
 
  Name:   Barry K. Love
 
  Title:   Chief Credit Officer
 
        Name of Lender:       Gulf Stream-Compass CLO 2003-1 Ltd.
 
  By:   Gulf Stream Asset Management LLC,
as Collateral Manager
 
        By:   /s/ Barry K. Love      
 
  Name:   Barry K. Love
 
  Title:   Chief Credit Officer
 
        Name of Lender:       Gulf Stream-Compass CLO 2005-II Ltd.
 
  By:   Gulf Stream Asset Management LLC,
as Collateral Manager
 
        By:   /s/ Barry K. Love      
 
  Name:   Barry K. Love
 
  Title:   Chief Credit Officer

 



--------------------------------------------------------------------------------



 



          Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
AVERY POINT CLO, LTD., as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
Castle Hill I — INGOTS, Ltd., as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
Castle Hill II — INGOTS, Ltd., as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
Castle Hill III CLO, Limited, as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
Loan Funding XI LLC, as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Chatham Light II CLO, Limited, by Sankaty Advisors
LLC, as Collateral Manager
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President

 



--------------------------------------------------------------------------------



 



          Name of Lender:       Katonah II, Ltd. by Sankaty Advisors LLC, as
Sub-Advisors
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:  
Katonah III, Ltd. by Sankaty Advisors LLC, as Sub-Advisors
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Katonah IV, Ltd. by Sankaty Advisors LLC, as
Sub-Advisors
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
Prospect Funding I, LLC, as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
Race Point CLO, Limited, as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Sankaty Advisors, LLC as Collateral Manager for
Race Point II CLO, Limited, as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President

 



--------------------------------------------------------------------------------



 



         
Name of Lender:
  Sankaty Advisors, LLC as Collateral Manager for Race Point III CLO, Limited,
as Term Lender
 
        By:   /s/ Jeffrey Hawkins      
 
  Name:   Jeffrey Hawkins
 
  Title:   Executive Vice President
 
        Name of Lender:       Light Point CLO 2004-1, Ltd. Premium Loan Trust I,
Ltd.
 
        By:   /s/ Timothy S. Van Kirk      
 
  Name:   Timothy S. Van Kirk
 
  Title:   Managing Director
 
        Name of Lender:       Gleneagles Trading LLC
 
        By:   /s/ Christina L. Ramseur      
 
  Name:   Christina L. Ramseur
 
  Title:   Assistant Vice President
 
        Name of Lender:       ELF Funding Trust I
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
  By:   Strand Advisors, Inc., its General Partner
 
        By:   /s/ Brian Lohrding      
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland Capital
Management, L.P.
  Name of Lender:       Loan Funding IV LLC
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
  By:   Strand Advisors, Inc., its General Partner
 
        By:   /s/ Brian Lohrding      
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland Capital
Management, L.P.

 



--------------------------------------------------------------------------------



 



          Name of Lender:       Highland Legacy Limited
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
  By:   Strand Advisors, Inc., its General Partner
 
        By:   /s/ Brian Lohrding      
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland Capital
Management, L.P.
 
        Name of Lender:       Pam Capital Funding L.P.
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
  By:   Strand Advisors, Inc., its General Partner
 
        By:   /s/ Brian Lohrding      
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland Capital
Management, L.P.
 
        Name of Lender:       Pamco Cayman Ltd.
 
  By:   Highland Capital Management, L.P., as Collateral Manager
 
  By:   Strand Advisors, Inc., its General Partner
 
        By:   /s/ Brian Lohrding      
 
  Name:   Brian Lohrding
 
  Title:   Treasurer, Strand Advisors, Inc., General Partner of Highland Capital
Management, L.P.

 



--------------------------------------------------------------------------------



 



              Name of Lender:   Loan Star State Trust    
 
  By:   Highland Capital Management, L.P., as Collateral Manager    
 
  By:   Strand Advisors, Inc., its General Partner    
 
            By:   /s/ Brian Lohrding              
 
  Name:   Brian Lohrding    
 
  Title:   Treasurer, Strand Advisors, Inc., General    
 
      Partner of Highland Capital    
 
      Management, L.P.    
 
           

              Name of Lender:   Jasper CLO, Ltd.    
 
  By:   Highland Capital Management, L.P., as Collateral Manager    
 
  By:   Strand Advisors, Inc., its General Partner    
 
            By:   /s/ Brian Lohrding              
 
  Name:   Brian Lohrding    
 
  Title:   Treasurer, Strand Advisors, Inc., General    
 
      Partner of Highland Capital    
 
      Management, L.P.    

              Name of Lender:   Highland Loan Funding V Ltd.    
 
           
 
  By:   Highland Capital Management, L.P., as Collateral Manager    
 
  By:   Strand Advisors, Inc., its General Partner    
 
            By:   /s/ Brian Lohrding              
 
  Name:   Brian Lohrding    
 
  Title:   Treasurer, Strand Advisors, Inc., General    
 
      Partner of Highland Capital    
 
      Management, L.P.    
 
            Name of Lender:   Highland Floating Rate Advantage Fund    
 
            By:   /s/ M. Jason Blackburn              
 
  Name:   M. Jason Blackburn    
 
  Title:   Treasurer    

 



--------------------------------------------------------------------------------



 



              Name of Lender:   Highland Floating Rate LLC    
 
            By:   /s/ M. Jason Blackburn              
 
  Name:   M. Jason Blackburn    
 
  Title:   Treasurer    
 
            Name of Lender:   WG Horizon CLO I    
 
  By:   West Gate Horizons Advisors, LLC, as Manager    
 
            By:   /s/ Heidimare Skor              
 
  Name:   Heidimare Skor    
 
  Title:   Sr. Credit Analyst    
 
            Name of Lender:   BlackRock Financial Management    
 
            By:   /s/ Tom Colwell              
 
  Name:   Tom Colwell    
 
  Title:   Authorized Signatory    
 
           
 
      Magnetite IV CLO, Limited    
 
      Magnetite V CLO, Limited    
 
      BlackRock Limited Duration Income Trust     Name of Lender:   Senior Debt
Portfolio    
 
  By:   Boston Management and Research, as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    
 
            Name of Lender:   Eaton Vance Senior Income Trust    
 
  By:   Eaton Vance Management,    
 
      as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    
 
            Name of Lender:   Eaton Vance Institutional Senior Loan Fund    
 
           
 
  By:   Eaton Vance Management,
as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              Name of Lender:   Eaton Vance CDO III, Ltd.    
 
  By:   Eaton Vance Management,
as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    
 
            Name of Lender:   Eaton Vance CDO VI, Ltd.    
 
  By:   Eaton Vance Management,
as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    
 
            Name of Lender:   Eaton Vance CDO VIII, Ltd.    
 
  By:   Eaton Vance Management,
as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    
 
            Name of Lender:   Grayson & Co    
 
  By:   Boston Management and Research, as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    
 
            Name of Lender:   Eaton Vance Limited Duration Income Fund    
 
  By:   Eaton Vance Management,
as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    
 
            Name of Lender:   Eaton Vance Senior Floating-Rate Trust    
 
  By:   Eaton Vance Management,
as Investment Advisor    
 
            By:   /s/ Michael B. Botthof              
 
  Name:   Michael B. Botthof    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              Name of Lender:   Oppenheimer Senior Floating Rate Fund    
 
            By:   /s/ Lisa Chaffee              
 
  Name:   Lisa Chaffee    
 
  Title:   AVP    
 
            Name of Lender:   HarbourView CLO IV, Ltd.    
 
            By:   /s/ Lisa Chaffee              
 
  Name:   Lisa Chaffee    
 
  Title:   AVP    
 
            Name of Lender:   HarbourView CLO 2006-1, Ltd.    
 
            By:   /s/ Lisa Chaffee              
 
  Name:   Lisa Chaffee    
 
  Title:   AVP    
 
            Name of Lender:   Van Kampen Senior Income Trust    
 
  By:   Van Kampen Asset Management,
as Investment Advisor    
 
            By:   /s/ Christina Jamieson              
 
  Name:   Christina Jamieson    
 
  Title:   Executive Director    
 
            Name of Lender:   Venture CDO 2002, Limited    
 
  By:   Its Investment Advisor
MJX Asset Management LLC    
 
            By:   /s/ Martin Davey              
 
  Name:   Martin Davey    
 
  Title:   Managing Director    
 
            Name of Lender:   Venture II CDO 2002, Limited    
 
  By:   Its Investment Advisor
MJX Asset Management LLC    
 
            By:   /s/ Martin Davey              
 
  Name:   Martin Davey    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                      Name of Lender:   Venture V CDO 2002, Limited    
 
      By:   Its Investment Advisor    
 
          MJX Asset Management LLC    
 
                    By:   /s/    Martin Davey                           Name:
Martin Davey             Title:   Managing Director    
 
                    Name of Lender:   Venture VI CDO 2002, Limited    
 
      By:   Its Investment Advisor    
 
          MJX Asset Management LLC    
 
                    By:   /s/     Martin Davey                           Name:
Martin Davey             Title:   Managing Director    
 
                    Name of Lender:   Venture VII CDO 2002, Limited    
 
      By:   Its Investment Advisor    
 
          MJX Asset Management LLC    
 
                    By:   /s/    Martin Davey                           Name:
Martin Davey             Title:   Managing Director    
 
                    Name of Lender:   Vista Leveraged Income Fund    
 
      By:   Its Investment Advisor    
 
          MJX Asset Management LLC    
 
                    By:   /s/    Martin Davey                           Name:
Martin Davey             Title:   Managing Director    
 
                    Name of Lender:   Pacifica CDO II, Ltd    
 
                    By:   /s/    Olivier A. Tabouret                          
Name: Olivier A. Tabouret             Title:   Senior Vice President    
 
                    Name of Lender:   GlenEagles Trading LLC    
 
                    By:   /s/    Christina L. Ramseur                          
Name: Christina L. Ramseur             Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



                      Name of Lender:   Credit Suisse Loan Funding LLC    
 
                    By:   /s/    Barry Zamore                           Name:
Barry Zamore             Title:   Managing Director    
 
                    Name of Lender:   NYLIM Flatiron CLO 2003-1 Ltd.    
 
      By:   New York Life Investment Management    
 
          LLC, as Collateral Manager and Attorney- in-Fact    
 
                    By:   /s/    Elizabeth Standbridge                          
Name: Elizabeth Standbridge             Title:   Vice President    
 
                    Name of Lender:   NYLIM Flatiron CLO 2004-1 Ltd.    
 
      By:   New York Life Investment Management    
 
          LLC, as Collateral Manager and Attorney- in-Fact    
 
                    By:   /s/    Elizabeth Standbridge                          
Name: Elizabeth Standbridge             Title:   Vice President    
 
                    Name of Lender:   NYLIM Flatiron CLO 2005-1 Ltd.    
 
      By:   New York Life Investment Management    
 
          LLC, as Collateral Manager and Attorney- in-Fact    
 
                    By:   /s/    Elizabeth Standbridge                          
Name: Elizabeth Standbridge             Title:   Vice President    
 
                    Name of Lender:   NYLIM Institutional Floating Rate Fund
L.P.    
 
      By:   New York Life Investment Management    
 
          LLC, its Investment Manager    
 
                    By:   /s/    Elizabeth Standbridge                          
Name: Elizabeth Standbridge             Title:   Vice President    

 



--------------------------------------------------------------------------------



 



         
 
  Name of Lender:   MainStay Floating Rate Fund,
 
      a series of Eclipse Funds, Inc.
By: New York Life Investment Management     LLC

                  By:   /s/        Elizabeth Standbridge         Name:  
Elizabeth Standbridge        Title:   Vice President     

         
 
  Name of Lender:   MainStay VP Floating Rate Portfolio,
 
      a series of MainStay VP Series Fund, Inc.
 
      By: New York Life Investment Management
 
            LLC

                  By:   /s/        Elizabeth Standbridge         Name:  
Elizabeth Standbridge        Title:   Vice President     

         
 
  Name of Lender:   New York Life Insurance and Annuity Corporation
 
      By: New York Life Investment Management
 
            LLC, Its Investment Manager

                  By:   /s/        Elizabeth Standbridge         Name:  
Elizabeth Standbridge        Title:   Vice President     

         
 
  Name of Lender:   New York Life Insurance Company

                  By:   /s/         Elizabeth Standbridge         Name:  
Elizabeth Standbridge        Title:   Corporate Vice President     

         
 
  Name of Lender:   Bank of America, N.A.

                  By:   /s/         Richard E. Lynch         Name:   Richard E.
Lynch        Title:   Senior Vice President     

         
 
  Name of Lender:   Eaton Vance Floating-Rate Income Trust
 
      By: Eaton Vance Management,
 
            as Investment Advisor

                  By:   /s/         Michael B. Botthof         Name:   Michael
B. Botthof        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

         
 
  Name of Lender:   Eaton Vance Variable Leverage Fund Ltd.
 
      By: Eaton Vance Management,
 
            as Investment Advisor

                  By:   /s/         Michael B. Botthof         Name:   Michael
B. Botthof        Title:   Vice President     

         
 
  Name of Lender:   U.S. Bank National Association

                  By:   /s/         Christopher P. Zinn         Name:  
Christopher P. Zinn        Title:   VP   

 



--------------------------------------------------------------------------------



 



SCHEDULE I

         

Subsidiary Guarantor List
1. Distinctive Dining, Inc
2. Hometown Buffet, Inc.
3. OCB Purchasing Co.
4. OCB Restaurant Company, LLC (formerly known as OCB Restaurant Co.)
5. Restaurant Innovations, Inc.
6. Tahoe Joe’s, Inc.
7. Buffets Leasing Company, LLC
8. Hometown Leasing Company, LLC
9. Tahoe Joe’s Leasing Company, LLC
10. OCB Leasing Company, LLC.

 